THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

PAUL JOSEPH PAVALONE, et a|.,

P|aintiffs, :
v. : 3:18-CV-191
(JUDGE MARIAN|)
PRESERVAT|ON MANAGEMENT,
|NC., et a|.,
Defendants.
ORDER

AND NOW, THlS _¢L:HDAY OF MARCH, 2019, upon review of Magistrate
Judge Saporito’s Report & Recommendation, (Doc. 13), for clear error and manifest
injustice, IT lS HEREBY ORDERED THAT:
1. The Report & Recommendation, (Doc. 13), is ADOPTED for the reasons discussed
therein
2. Defendants’ Motion to Dismiss P|aintiffs’ Comp|aint (Doc. 11) is GRANTED.
3. Plaintiffs’ Comp|aint, (Doc. 1), is D|SM|SSED W|THOUT LEAVE TO AMEND.1

4. The C|erk of the Court is directed to CLOSE this case.

 

Rl>bert owed
United States District Judge

 

l The Court agrees with the finding in the Report and Recommendation that a|| of Plaintiffs’ claims are
legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Accordingly, granting leave to amend the
Comp|aint would be futile.

